Citation Nr: 0808631	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his August 2005 substantive appeal, the veteran requested 
that he be scheduled for a local hearing at the RO in 
Wichita, Kansas.  After it was determined that the VFW did 
not have a qualified person on-hand to conduct personal 
hearings at the Wichita RO, VA informed the veteran that he 
could have a hearing at the St. Louis RO, submit additional 
evidence in lieu of a hearing, request a Board hearing, or 
withdraw his hearing request.  In a January 2006 letter, the 
veteran withdrew his request for a hearing and requested that 
his claim be sent to the Board for consideration.  The 
veteran's hearing request is therefore considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has stated that he began receiving disability 
benefits from the Social Security Administration (SSA) for a 
back disability in May 2004.  The Court has held that VA has 
a duty to attempt to secure all SSA records that are relevant 
to a veteran's claim for disability benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This claim, 
therefore, is remanded so that the RO may obtain complete 
copies of all SSA decisions and the records utilized in 
deciding the veteran's claim for SSA disability benefits.  

With respect to the issue of entitlement to service 
connection for a bilateral foot disability, in January 2006, 
the RO requested that the veteran be given a foot examination 
in order to diagnose and determine the cause of any current 
foot disability.  This examination was conducted at the Harry 
S. Truman VA Hospital in Columbia, Missouri, in February 
2006.  The examiner diagnosed elongated feet with mid-plantar 
pain and noted that there was symptomatology that was 
consistent with possible plantar fasciitis.  However, he 
determined that he could not provide an etiology opinion 
without resort to conjecture.  The examiner recommended that 
the veteran be evaluated by a podiatrist/foot specialist to 
evaluate his condition in relation to military service. 

In March 2006, the RO issued another examination request 
asking that the veteran be examined by a podiatrist and that 
the requested etiology opinion be provided.  It appears that 
this request was sent to the same Columbia, Missouri, 
facility that at which the prior examination was conducted.  
In a March 2006 report, the same examiner who conducted the 
February 2006 examination noted that "I am informed by VA 
Administration that podiatry service is not available to 
perform compensation and pension examination at this VA."  
No other attempts have been made to schedule another podiatry 
examination.  

The record does not reflect that it has been determined that 
no VA medical facility in the veteran's area is equipped to 
perform the requested podiatry examination.  The Board 
believes that a remand is warranted so that VA may determine 
whether (1) the veteran may be examined at another local VA 
facility, (2) a local private podiatrist may perform the 
examination and offer the requested opinion, or (3) an 
etiology opinion may be provided by a VA podiatrist who has 
not examined the veteran based on the information contained 
in the claims folder.

Finally, the Board notes that the veteran has advanced the 
theory of entitlement to service connection for a back 
disability that is secondary to his claimed bilateral foot 
disability.  This question has not been addressed by a 
medical professional.  If it is determined that the veteran's 
foot disability was incurred in service, the VA examiner 
should offer an opinion as to whether the veteran's low back 
disability was incurred secondary to, or was aggravated by, 
his foot disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
SSA records pertaining to any disability 
adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.

2.  The RO should determine the location 
of the VA facility nearest to the 
veteran's home that has a podiatrist or 
other foot specialist on staff who is 
qualified to conduct a VA podiatry 
examination.  The RO should then contact 
the veteran and determine whether he is 
able to attend an examination at the named 
facility.  If an appropriate facility is 
not found, the RO should find a local, 
private podiatrist to conduct the 
requested examination.  If no such 
professional can be found, the RO should 
send the veteran's claims file to a VA 
podiatrist and request an etiology 
opinion.

The claims file should be sent to any 
examiner who evaluates the veteran's feet, 
and review of this folder should be 
indicated in the subsequent examination 
report.  If the veteran is examined, the 
examiner should conduct all necessary 
tests and studies, and the results should 
be reported in detail.     

The medical expert is asked to diagnose 
any current foot disability and to provide 
an opinion as to whether it is as least as 
likely as not (a 50 percent probability or 
more) that any such disability was 
incurred in or aggravated during the 
veteran's military service.  In 
particular, this individual is asked to 
review and to discuss the veteran's 
service medical records, which show that 
he was treated during service for various 
problems involving his feet, heels, and 
ankles.

If the examiner determines that any 
current foot disability is at least as 
likely as not related to service, the 
veteran's low back should be examined, as 
well as the relevant service and post-
service medical records.  An opinion 
should be offered as to whether it is at 
least as likely as not that the veteran's 
current back disability was incurred 
secondary to, or was aggravated by, his 
foot disability.  If a nexus between the 
veteran's foot disability and his military 
service is found by a medical expert who 
has not examined the veteran, then the 
veteran should be scheduled for a VA 
examination at a local VA facility so that 
an etiology opinion in response to the 
question of whether the veteran's low back 
disability was caused or aggravated by his 
foot disability may be solicited.

A complete rationale for all opinions 
should be provided.  If the examiner 
cannot provide the above requested opinion 
without resort to speculation, it should 
be so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



